Exhibit 10.46


HEALTHWAYS, INC.
AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
(EXECUTIVE OFFICERS AND OTHER SENIOR OFFICERS)


This RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement"), dated GRANT DATE,
is by and between Healthways, Inc., a Delaware corporation (the "Company"), and
PARTICIPANT NAME (the "Grantee"), under the Company's Amended and Restated 2014
Stock Incentive Plan (the "Plan").  Terms not otherwise defined herein shall
have the meanings given to them in the Grantee's employment agreement with the
Company (as may be amended from time to time, the "Employment Agreement"), or in
the absence of an Employment Agreement or if not defined in the Employment
Agreement, then the meanings given to them in the Plan.


Section 1. Restricted Stock Unit Award.  The Grantee is hereby granted NUMBER OF
UNITS restricted stock units (the "Restricted Stock Units").  Each Restricted
Stock Unit represents the right to receive one share of the Company's Common
Stock, $.001 par value (the "Stock"), subject to the terms and conditions of
this Agreement and the Plan.


Section 2. Vesting of the Award.  Except as otherwise provided in Section 3 and
Section 5 below, the Restricted Stock Units will vest at such times (the
"Vesting Date") and in the percentages set forth below, as long as the Grantee
is serving as an employee of the Company on the Vesting Date.


Vesting Date
 
Award Percentage of Restricted Stock Units
One Year from Grant Date
 
 
100%
 

The Company shall issue one share of Stock to the Grantee in settlement of each
vested Restricted Stock Unit (the "Distributed Shares") at the time the
Restricted Stock Unit vests pursuant to any provision of this Agreement. The
Distributed Shares shall be represented by a certificate or by a book-entry.


Section 3. Forfeiture on Termination of Employment.


3.1. Termination by the Company for Cause.  If the Grantee's employment with the
Company is involuntarily terminated for Cause, then all Restricted Stock Units
that have not vested prior to the date of termination of Grantee's employment
will be forfeited and the Grantee shall have no further rights with respect to
such Restricted Stock Units.


3.2. Termination by the Company without Cause or by the Grantee for Good
Reason.  If Grantee's employment with the Company (a) is involuntarily
terminated by the Company for any reason other than termination for Cause, or
(b) is terminated by the Grantee for Good Reason, then, subject to Grantee's
execution of any release of claims provided for in the Employment Agreement, if
applicable, the number of Restricted Stock Units that will vest on the Date of
Termination shall be the excess of (x) the NUMBER OF SHARES multiplied by a
fraction, the numerator of which is the number of full months since the Grant
Date during which Grantee was employed by the Company and the denominator of
which is 36, over (y) the number of Restricted Stock Units that have previously
vested in accordance with Section 2, and the Company shall issue the Stock
underlying such vested Restricted Stock Units to the Grantee on or about the
Date of Termination.  For purposes of this Section 3.2, the terms "Good Reason"
and "Cause" shall have the meanings set forth in the Employment Agreement, or in
the absence of an Employment Agreement, the term "Cause" shall have the meaning
given to it in the Plan, and the term "Good Reason" shall mean (i) a material
reduction in the Grantee's base salary (unless such reduction is part of an
across the board reduction affecting all Company executives with a comparable
title), or (ii) a requirement by the Company to relocate the Grantee to a
location that is greater than 25 miles from the location of the office in which
the Grantee performs his or her duties at the time of such relocation.


3.3. Termination by Death or Disability.  If the Grantee's employment by the
Company terminates by reason of death or Disability (as defined in the Plan),
the Restricted Stock Units granted hereunder shall immediately vest.


3.4       Termination by Reason of Retirement.  If the Grantee's employment with
the Company terminates by reason of Retirement (as defined in the Plan), the
Restricted Stock Units granted hereunder shall not be forfeited but shall be
settled in Stock to the Grantee on the same schedule as provided in Section 2
(or otherwise) as if the Grantee had continued employment through each such
Vesting Date (or such other vesting event pursuant to Section 3.3 or Section
5.2).


3.5. Other Termination.  If the Grantee's employment by the Company is
terminated for any reason other than as described in Sections 3.1 through 3.4
above, then all Restricted Stock Units that have not vested prior to the date of
termination of Grantee's employment will be forfeited and the Grantee shall have
no further rights with respect to such Restricted Stock Units.


Section 4. Voting Rights and Dividends.  Prior to each Vesting Date, the Grantee
shall be credited with cash dividend equivalents with respect to the Restricted
Stock Units at the time of any payment of dividends to stockholders on shares of
Common Stock in accordance with the terms set forth in the Plan, and such
dividend equivalents shall be paid (in cash, without interest) to the Grantee
when the Restricted Stock Units to which they relate are settled in accordance
with this Agreement.  The Grantee shall not have any voting rights with respect
to the Stock underlying the Restricted Stock Units prior to the vesting of the
Restricted Stock Units and the issuance of the Stock as set forth in Section 2. 
A holder of Distributed Shares shall have full dividend and voting rights as a
holder of Stock.


Section 5. Restrictions on Transfer; Change in Control.


5.1. General Restrictions.  The Restricted Stock Units shall not be transferable
by the Grantee (or his or her personal representative or estate) other than by
will or by the laws of descent and distribution.  The terms of this Agreement
shall be binding on the executors, administrators, heirs and successors of the
Grantee.


5.2. Change in Control.  If Grantee's employment with the Company (or its
successor company) (a) is involuntarily terminated within 12 months following a
Change in Control for any reason other than termination for Cause, (b) is
terminated by the Grantee for Good Reason within 12 months following a Change in
Control, or (c) has terminated by reason of Retirement as of the date of the
Change in Control, all restrictions imposed on the Restricted Stock Units shall
thereupon lapse, the Restricted Stock Units will become free of all restrictions
and become fully vested, and the Company (or its successor company) shall issue
the Stock underlying the Restricted Stock Units to the Grantee on or about the
Date of Termination; provided, however, that if in connection with a Change in
Control, the acquiring corporation (or other successor to the Company in the
Change in Control) does not assume the Restricted Share Units, then the
Restricted Share Units shall vest and be settled in Stock issued to the Grantee
immediately prior to the Change in Control. For purposes of this Section 5.2,
the terms "Good Reason" and "Cause" shall have the meanings set forth in Section
3.2.


Section 6. Restrictive Agreement.  As a condition to the receipt of any
Distributed Shares, the Grantee (or his or her legal representative or estate or
any third party transferee), if the Company so requests, will execute an
agreement in form satisfactory to the Company in which the Grantee or such other
recipient of the shares represents that he or she is purchasing the shares for
investment purposes, and not with a view to resale or distribution.


Section 7. Restricted Stock Units Award Subject to Recoupment Policy. The award
of Restricted Stock Units is subject to the Healthways, Inc. Compensation
Recoupment Policy (the "Policy").  The award of Restricted Stock Units, or any
amount traceable to the award of Restricted Stock Units, shall be subject to the
recoupment obligations described in the Policy.


Section 8. Adjustment.  In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Stock, the
number of Restricted Stock Units subject to this Agreement shall be equitably
and proportionately adjusted by the Committee in accordance with the Plan
without duplication of Section 4.


Section 9. Tax Withholding.  The Company shall have the right to require the
Grantee to remit to the Company an amount necessary to satisfy any federal,
state and local withholding tax requirements attributable to the vesting and
payment of the Restricted Stock Units prior to the delivery of the Distributed
Shares, or may withhold from the Distributed Shares an amount of Stock having a
Fair Market Value equal to such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.


Section 10. Plan.  This Agreement is made under and subject to the provisions of
the Plan, and all of the provisions of the Plan that do not conflict with this
Agreement are also provisions of this Agreement.  If there is a difference or
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of this Agreement will govern.  By signing this Agreement,
the Grantee confirms that he or she has received a copy of the Plan.


Section 11. Confidentiality, Non-Solicitation and Non-Compete.  In the event
Grantee breaches any of the confidentiality, non-solicitation or non-compete
covenants set forth in the Employment Agreement, if applicable, the Restricted
Stock Units shall immediately thereupon expire and be forfeited, and the Company
shall be entitled to seek other appropriate remedies it may have available in
connection with such breach.


Section 12. Miscellaneous.


12.1. Entire Agreement.  This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Stock Units granted hereby, and supersede any prior or
contemporaneous negotiations and understandings.  The Company and the Grantee
have made no promises, agreements, conditions, or understandings relating to the
Restricted Stock Units, either orally or in writing, that are not included in
this Agreement or the Plan.


12.2. Employment.  By establishing the Plan, granting awards under the Plan, and
entering into this Agreement, the Company does not give the Grantee any right to
continue to be employed by the Company or to be entitled to any remuneration or
benefits not set forth in this Agreement or the Plan.


12.3. Captions.  The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience.  They do not define, limit,
construe, or describe the scope or intent of the provisions of this Agreement.


12.4. Counterparts.  This Agreement may be executed in counterparts, each of
which when signed by the Company and the Grantee will be deemed an original and
all of which together will be deemed the same Agreement.


12.5. Notice.  All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.


To the Company:                                               Healthways, Inc.
701 Cool Springs Blvd
Franklin, Tennessee 37067


To the Grantee:
PARTICIPANT NAME
(Grantee name and address)
Address on File
 
at Healthways
   



12.6. Amendment.  Subject to the restrictions contained in the Plan, the
Committee may amend the terms of this Agreement, prospectively or retroactively,
but, subject to Section 8 above, no such amendment shall impair the rights of
the Grantee hereunder without the Grantee's consent.


12.7. Governing Law.  This Agreement shall be governed and construed exclusively
in accordance with the law of the State of Delaware applicable to agreements to
be performed in the State of Delaware to the extent it may apply.


12.8. Validity; Severability.  If, for any reason, any provision hereof shall be
determined to be invalid or unenforceable, the validity and effect of the other
provisions hereof shall not be affected thereby.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.  If any court determines that any provision of this Agreement is
unenforceable but has the power to reduce the scope or duration of such
provision, as the case may be, such provision, in its reduced form, shall then
be enforceable.


12.9. Interpretation; Resolution of Disputes; Section 409A.


(a) It is expressly understood that the Committee is authorized to administer,
construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee.  Any dispute or disagreement which may arise under, or as a
result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board.  Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.


(b) Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, the settlement of the Restricted Stock Units
(including any dividend equivalent rights) to be made to the Grantee pursuant to
this Agreement is intended to qualify as a "short-term deferral" pursuant to
Section 1.409A-1(b)(4) of the U.S. Treasury Regulations and this Agreement shall
be interpreted consistently therewith.  However, under certain circumstances,
settlement of the Restricted Stock Units or any dividend equivalent rights may
not so qualify, and in that case, the Committee shall administer the grant and
settlement of such Restricted Stock Units and any dividend equivalent rights in
strict compliance with Section 409A of the Code.  Further, notwithstanding
anything herein to the contrary, if at the time of a Participant's termination
of employment with the Company, the Participant is a "specified employee" as
defined in Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of service is necessary in order to prevent the imposition of any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Participant) to the minimum extent necessary to satisfy Section 409A of the Code
until the date that is six months and one day following the Participant's
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment.  Each payment of Restricted Stock Units (and related
dividend equivalent rights) constitutes a "separate payment" for purposes of
Section 409A of the Code.


12.10. Successors in Interest.  This Agreement shall inure to the benefit of and
be binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Grantee's legal representative and permitted assignees.  All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be binding upon the Grantee's heirs, executors,
administrators, successors and assignees.




[remainder of page intentionally left blank; signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused the Restricted Stock Unit Award
Agreement to be duly executed as of the day and year first written above.




HEALTHWAYS, INC.


By: /s/ Donato Tramuto


Name:   Donato Tramuto

Title:
Chief Executive Officer







GRANTEE: PARTICIPANT NAME


Online Grant Acceptance Satisfies
Signature Requirement












































